          Case 2:02-bk-14216-BB Doc 1818-6 Filed 11/14/18 Entered 11/14/18 08:46:35
Exhibit A - Desc Exhibit Judge Bluebond engaging in Ex Parte Communications Page 1 of 2
Unethical E-mail
from Sheri
Bluebond ----------
           to Sandy Forwarded message ----------
         From: Sandy Frey <sfrey@cmkllp.com>
Frey - Insider
Dealing Date: Thu, Mar 24, 2016 at 5:15 PM
       Subject: FW: personal
       To: Fred Adelman <fadelman@milsteinadelman.com> , Kristen Whitney <kwhitney247@gmail.com>



       Response below. Read and delete. I already responded not bankruptcy related.

       Sandford L. Frey
       Attorney at Law
       Creim Macias Koenig & Frey LLP
       633 W. Fifth Street
       48th Floor
       Los Angeles, CA 90071
       (213) 699-4987 Direct Dial No.
       (213) 614-1961 Fax No.
       (310) 995-7500 Cell No.
       email address: sfrey@cmkllp.com

       Executive Board of North American Sommelier Assoc. (Counselor/Legal advisor);
       Certified Sommelier (WSA/NASA);
       Vinomatica.com (Vice President/Legal advisor);
       Certified Specialist of Italian Wine (AIS/NASA);
       Certified Specialist of American Wine (NASA);
       Certified Specialist of Wine (CSW) - Society of Wine Educators
       Certification Wine Education and Management (UCLA)
       Master of Sangiovese (NASA)
       (Frequent speaker-wines of Piemonte and Burgundy, UCLA Extension)

       From:
       Sent: Thursday, March 24, 2016 5:04 PM
       To: Sandy Frey <sfrey@cmkllp.com>
       Subject: Re: personal

       We are all great. Thanks for asking. We are on a spring break trip to the great Wolf Lodge in Garden
       Grove near Disneyland. It's got an indoor waterpark. It's actually really amazing for kids. We love to get
       together with you soon too. I'm not with my calendar but let's exchange some dates soon.

       I don't think I know who Vogel is, but, bankruptcy related appeal, let me know and I'll think up somebody.

       Good luck.

       Sheri_Bluebond@cacb.uscourts.g ov

       On Mar 24, 2016, at 4:27 PM, Sandy Frey <sfrey@cmkllp.com> wrote:
       Hi Sheri:

       How are Brad, Gwen and Geoffrey? How are you? Sharon and I miss you. We need to a
       get together soon !! Let’s get it arranged.
 Case 2:02-bk-14216-BB Doc 1818-6 Filed 11/14/18 Entered 11/14/18 08:46:35
  Desc Exhibit Judge Bluebond engaging in Ex Parte Communications Page 2 of 2




Can I pick your brain? Do you know a top appellate lawyer who can handle a
complicated civil appeal, large record, for a chapter 11 client of mine? $100K retainer
available. Also, do you know Miriam Vogel? It appears she’s at Mofo now.

Thank you,

Love and warm regards, Sandy

Sandford L. Frey
Attorney at Law
Creim Macias Koenig & Frey LLP
633 W. Fifth Street
48th Floor
Los Angeles, CA 90071
(213) 699-4987 Direct Dial No.
(213) 614-1961 Fax No.
(310) 995-7500 Cell No.
email address: sfrey@cmkllp.com

Counselor, Executive Board of North American Sommelier Assoc.
Certified Sommelier (WSA/NASA);
Certified Specialist of Italian Wine (AIS/NASA);
Certified Specialist of American Wine (NASA);
Certified Specialist of Wine (CSW) - Society of Wine Educators
Certification Wine Education and Management (UCLA)
Master of Sangiovese (NASA)
